Title: To James Madison from St. George Tucker, 1 December 1813
From: Tucker, St. George
To: Madison, James


        
          private
          Dear Sir,
          Richmond Decr. 1. 1813.
        
        The enclosed paper was this day recieved by me from my friend Mr. Jos: C. Cabell, who is now in Williamsburg, in whose hand writing I percieve it to be, and probably was copied by him from the original affidavit. If the subject of it be of such importance in your opinion, as that it would be your desire to have the original transmitted to you, I will use my best Endeavours to procure it for you.
        I beg that you will obligingly excuse this Intrusion, and accept my most cordial & respectful good wishes for your health & happiness. I am very respectfully, Sir, your most obed. Servt.
        
          SG Tucker
        
      